Exhibit 10.1

Execution Copy

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT, dated as of March 5, 2010, is made by and between
Domino’s Pizza LLC (hereinafter referred to as the “Company”) and L. David
Mounts (hereinafter referred to as “Executive”). In consideration of the mutual
covenants contained herein, the parties agree as follows:

 

  1. Termination of Active Employment. Executive’s last day of active employment
with the Company will be March 31, 2010. However, Executive will continue to
provide certain services to the Company including cooperating with the
reasonable requests of the Company to support the transition of the Executive’s
duties to other Company personnel; and providing of information reasonably
requested by Company personnel to continue the projects under the current
purview of Executive. The Company and Executive expressly waive any and all
notice requirements under the Amended and Restated Employment Agreement (the
“Employment Agreement”) between the Company and the Executive.

 

  2. Vested Option Exercisability. In accordance with the action by the
Compensation Committee of the Company, all of the then vested stock options held
by Executive on April 1, 2010 will remain exercisable through October 1, 2010
and will expire immediately thereafter and be canceled.

 

  3. Unvested Option Cancelation. All unvested stock options and performance
shares held by Executive on March 31, 2010 will be canceled on that date.

 

  4. No Compensation. Executive shall not be entitled to any other compensation
or benefits after March 31, 2010, except as set forth in Section 2 above.

 

  5. Effect of Breach. The Executive agrees that the benefits contained in this
Agreement and which flow to the Executive from the Company are subject to
termination, reduction or cancelation in the event that the Executive takes any
action or engages in any conduct deemed by the Company to be in violation of
this Agreement or Section 7, 8 or 9 of the Employment Agreement.

 

  6. Additional Executive Obligations.

 

  a. Return of Property. The Executive shall return all papers, files,
documents, cell phones, computers, reference guides, equipment, keys,
identification, credit cards, software, computer access codes, disks and
institutional manuals, or other property belonging to the Company on or before
March 31, 2010. The Executive shall not retain any copies, duplicates,
reproductions or excerpts of any of the Company’s property. The executive may
retain copies of all agreements between the Executive and the Company and other
documents relating to his personal performance.

 

  b. Nondisclosure of Confidential Information. During the course of the
Executive’s employment with the Company, the Executive has become acquainted
with and/or developed confidential information belonging to the Company and its
customers. The Executive agrees not to use or to disclose to any person or
entity any confidential information of the Company or of any past or present
customer of the Company, including but not limited to financial data or
projections, customer lists, projects, economic information, systems, plans,
methods, procedures, operations, techniques, know-how, trade secrets or
merchandising or marketing strategies.

 

  c. Executive’s Compliance with Sections 7, 8, and 9 of Employment Agreement.
In addition, Executive shall continue to be bound by the terms of Section 7, 8
and 9 of the Employment Agreement and agrees to comply with such terms and
provisions.

[Remainder of Page Left Intentionally Blank]



--------------------------------------------------------------------------------

Execution Copy

IN WITNESS WHEREOF, the parties hereby agree to the foregoing terms and
conditions of the Separation Agreement as of the date first written above.

 

DOMINO’S PIZZA LLC     EXECUTIVE By:  

/s/ J. Patrick Doyle

   

/s/ L. David Mounts

      L. David Mounts Name:  

J. Patrick Doyle

    Title:  

Chief Executive Officer

   